DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-13, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-2, 10-13, 15 and 19 are rejected as failing to comply with the enablement requirement because they are directed towards an activity profile that is not adequately described in the specification. The activity profile recited in claims 1-2, 10-13, 15 and 19 is not shown or described in either the specification or the drawings. 

The Examiner submits that the claims are sufficiently broad so as to read upon many different meanings of activities and profiles. However, the specification fails to provide any guidance as to even the high level functionality of an “activity profile”, and no indication of the internal composition. Within the electrical arts, it is generally not necessary for a disclosure to provide a detailed specification for every electronic component, as a patent need not teach, and preferably omits, what is well known in the art. Well-known electronic components and functions (an ALU, an adder, a multiplexer, a PLL, etc.) need not require a detailed disclosure, and could have been disclosed as part of the claimed circuitry without loss of enablement. However, the Examiner submits that the functions recited in the claims are not well-known electronic functions. They are specific functions that are particular to the Applicant's invention, and thus would have necessitated additional disclosure in order to enable an embodiment comprising an activity profile.

Furthermore, the Examiner notes MPEP 2164.06(a)(1):
A disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In reGunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must 

Based on MPEP 2164.06(a)(1), and also the Examiner's prior arguments regarding the breadth of the claims (BRI covers any and all circuits capable of performing the functions), the level of one of ordinary skill in the art (i.e., well-known electronic circuits would have been understood by PHOSITA without detailed disclosure), and the amount of direction provided by the inventor (claimed functions are specific functions particular to the invention, and require additional disclosure for circuit implementations), the Examiner maintains that it would not have been possible for one of ordinary skill in the art to make the claimed invention apart from undue experimentation.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said device” will be read as “said at least one audio visual device”.
Claim 2 recites “at least one device” and “at least one audio visual device”. It is unclear if the at least one device is the same or different than the at least one audio visual device. For examination purposes, “at least one device” will be read as “at least one audio visual device”. The rest of the claim will be read as “the at least one audio visual device.
Claims 3, 7, and 16 recite “a standby mode”. It is unclear if a standby mode are the same or different than “a standby mode” in claims 1 and 2. For examination purposes, “a standby mode” will be read as “the standby mode”.
Claims 4 and 17 recites “a plurality of audio visual devices” and “said plurality of audio visual devices”. It is unclear if the plurality of audio visual devices are the same or different than “at least one audio visual device” in claim 1. For examination purposes, “a plurality of audio visual devices” will be read as “two or more of the at least one audio 
Claims 5 and 6 recite “said devices”. It is unclear if the plurality of audio visual devices are the same or different than “at least one audio visual device” in claim 1 or “plurality of audio visual devices” of claim 4. For examination purposes, “said devices” will be read as “said two or more of the at least one audio visual device”.
Claims 7 and 16 recite “after a delay once said first inactivity value has been exceeded”. It is unclear whether the delay is an additional delay after the first inactivity value or the delay is the delay caused by waiting for the first activity value to be exceed. For examination purposes, the delay will be interpreted as “a delay caused by waiting for said first inactivity value to be exceeded”.
Claims 8-9, 12 and 18 recites “for each device”.  It is unclear if for each device refers to the at least one of audio visual device or not. For examination purposes, “for each device” will be interpreted as “for each of two or more of the at least one audio visual devices”.
Claims 10 and 19 recite “any and each audio visual device”. It is unclear if any and each means “all/each of the audio visual devices” or “at least one audio visual device”. For examination purposes, “any and each audio visual device” will be read as “any or each audio visual device”.
Claim 11 recites “said activity profiles”. It is unclear if any and each means “all/each of the audio visual devices” or “at least one audio visual device”. For examination purposes, “any and each audio visual device” will be read as “any or each audio visual device”

Claim 15 recites “a plurality of audio visual devices” and the device of claim 2 which is incorporated into claim 2 recites “at least one audio visual device”. It is unclear if the plurality of audio visual devices are the same or different than the at least one audio visual device. For examination purposes, “a plurality of audio visual devices” will be read as “two or more of at least one audio visual device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ederbach (US 20170177063).
Regarding claim 1, Ederbach teaches

monitoring via a processor (Fig. 1 (102)) any user activity associated with said audio visual device (Fig. 1 (116-displays)). ([0020], “a user device may monitor the user's behavior in relation to content being displayed on the device to gather finely tuned information to determine whether entering a sleep state is likely to inconvenience the user.”)
said processor establishing an activity profile for user activity for said device; ([0029], [0035], and [0042], “the complexity information may be used by the device to generate a score or statistics for the user and be stored using a user profile. The score or statistics may then be used to indicate the time the user would be expected to view or display such information without interactivity.”, [0029], “The application may detect that it is in full-screen presentation mode, which may indicate that the user will have longer periods of interactivity with the device (e.g. when the user is interacting with the audience) … If a secondary display device is detected and a presentation application is in a presentation mode then this would be a very reasonable time for an application to request that a user be allowed a far longer period of inactivity before sleep mode is entered.”))
monitoring said audio visual device and changing state of said audio visual device to a standby mode ([0041], “the sleep state”) when a period of inactivity has exceeded a first value. (Fig. 4, [0041], “monitoring a time period of inactivity during which the user device does not detect an input from the user as indicated by block 404; in response to receiving an indication that the user device is preparing to enter comparing the time period of inactivity with the expected content display time of the at least part of the content as indicated by block 406; and determining whether to cause the user device to enter the sleep state based at least on the comparison as indicated by block 408. The method may comprise causing the user device to enter or preventing the user from entering the sleep state based on the determining whether to cause the user device to enter the sleep state as indicated by block 410.”)
Regarding claim 3, Ederbach teaches wherein said state is changed to a standby mode after a delay period once said first inactivity value has been exceeded. (Fig. 4, [0041]) 
As to claims 2 and 15, Ederbach teaches these claims according to the reasoning provided in claim 1.
As to claim 16, Ederbach teaches this claim according to the reasoning provided in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ederbach in view of Eguchi et al. (US 20120011535)
Regarding claim 4, Ederbach teaches wherein a plurality of audio visual devices ([0029], “Another factor on whether the application is being used in this way may be the presence of secondary display devices”) are connected via said HDMI to said processor, further comprising detecting via said processor any user activity associated with any of said plurality of audio visual devices. ([0029], “The application may detect that it is in full-screen presentation mode, which may indicate that the user will have longer periods of interactivity with the device (e.g. when the user is interacting with the audience) … If a secondary display device is detected and a presentation application is in a presentation mode then this would be a very reasonable time for an application to request that a user be allowed a far longer period of inactivity before sleep mode is entered.”)
Ederbach does not teach but Eguchi teaches wherein a plurality of audio visual devices are connected via said HDMI to said processor, (Fig. 4, [0073], “ In this example, the HDMI source device 2 and the bridge device 1 are HDMI-connected and the bridge device 1 is wirelessly connected to a plurality of wireless sink devices.”)
Eguchi is cited to teach a similar concept of audio/visual devices. Ederbach does not discuss how the electronic devices are connected to communicated but Eguchi 
As to claims 14, 17 and 20, Ederbach and Eguchi teach these claims according to the reasoning provided in claim 4.

Claim 5-8 is rejected under 35 U.S.C. 103 as being unpatentable over Ederbach and Eguchi as applied to claim 4 above, and further in view of Deakin.
Regarding claim 5, Ederbach and Eguchi do not teach but Deakin teaches wherein said processor monitors each of said devices for last user activity in order to determine if any of said devices has exceeded said first value. (Fig. 3, col. 4, lines 14-20, “ if a period of inactivity is detected in the selected display in decision block 340, in decision block 350, it can be determined if the period of inactivity in the selected display has exceeded a threshold value. .... a power savings mode can be directed for the selected display by putting the display to sleep in block 370.” Where the last user activity is when the period of inactivity begins being timed.)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach and Eguchi to enter a power saving mode related to a period 
Regarding claim 8, Ederbach teaches a plurality of displays devices would cause different activity lengths but does not teach different inactivity/timeout values determined independently but Deakin teaches wherein said first inactivity value is determined independently for each device such said first value is at least different for two devices amongst said devices. (col. 3, lines 16-18, “the inactivity can be detected through gaze tracking of an end user, time-out conditions in applications displayed within the displays”)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach and Eguchi to have different displays having different periods of inactivity.  Furthermore, being able to have different displays having different periods of inactivity before entering a low power mode improves on Ederbach and Eguchi by being able to reduce power consumption while maintaining user satisfaction. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption while maintaining user satisfaction.
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ederbach and Deakin.
Regarding claim 9, Ederbach does not teach but Deakin teaches wherein said first value is determined by using a counter and said counter is reset every time an activity is detected for each device. (Fig. 3)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach to enter a power saving mode related to a period of inactivity where the inactivity period is determined by a counter/timer.  Furthermore, being able to enter a power saving mode based on a period of inactivity using a counter/timer improves on Ederbach by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption.
As to claims 18, Ederbach and Deakin teach these claims according to the reasoning provided in claim 9.

Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ederbach and Hill-Jowett (US 20100245678). 
storing a plurality of events” where the activity profile is the plurality of stored events (i.e. an activity queue))
Hill-Jowett is cited to teach a similar concept of entering power savings modes.  Based on Hill-Jowett, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach to generate an activity/event queue for a device to determine periods of activity/inactivity.  Furthermore, being able to determine the periods of inactivity improves on Ederbach by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to reduce power consumption.	  
Regarding claim 11, Ederbach does not teach but Hill-Jowett teaches wherein said activity profiles are stored and at least periodically update any new activity. ([0046], “It should be appreciated that the event register 40 need not only store a register of individual particular events. … the event register can register the fact that the television apparatus is set to record automatically programmes of one or more particular types. In either case, if the controller 50 determines that such details are stored in the event register 40” where record automatically programmes of a particular type is interpreted as updating the activity profile with a new activity)
Hill-Jowett is cited to teach a similar concept of entering power savings modes.  Based on Hill-Jowett, it would have been obvious before the effective filing date of the 
Regarding claim 12, Ederbach does not teach but Hill-Jowett teaches further determining user preferences according to each activity profile for each device. ([0046], “It should be appreciated that the event register 40 need not only store a register of individual particular events. It may also store, as events, an indication that a user wishes to record a series of related television programmes such that the event register 40 acquires details of those related programmes as and when the details become available.”)
Hill-Jowett is cited to teach a similar concept of entering power savings modes.  Based on Hill-Jowett, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach to generate user preferences for each activity queue.  Furthermore, being able to generate user preferences for the activity queue improves on Ederbach by being able to improve user satisfaction. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to improve user satisfaction.	  
history of the user with other content.”)
As to claim 19, Ederbach and Hill-Jowett teach this claim according to the reasoning provided in claim 10.

Claims 1-3, 7, 9-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill-Jowett (US 20100245678) in view of Deakin et al. (US 8806235).
Regarding claim 1, Hill-Jowett teaches
A method of reducing energy consumption by controlling at least one audio visual device comprising: 
monitoring via a processor ([0009], “a controller”) any user activity associated with said audio visual device (Fig. 1b),  ([0009], “According to the present invention, there is also provided a television apparatus including a register for storing a plurality of events, each event indicating both a time and an operation to be conducted by the television apparatus at that time, a power supply operable to power the television apparatus selectively in a powered-up state or a standby state, a controller arranged so as, in response to a clock reaching a time stored for one of said events, to control the power supply to switch from the standby state to the powered-up state”)
said processor establishing an activity profile for user activity for said device; ([0009], “there is also provided a television apparatus including a register for storing a plurality of events” where the activity profile is the plurality of stored events (i.e. an activity queue))
Hill-Jowett teaches entering a standby mode based on an activity event queue but does not teach entering a standby mode based on a period of inactivity. Deakin teaches
monitoring said audio visual device and changing state of said audio visual device to a standby mode when a period of inactivity has exceeded a first value. (Fig. 3, col. 4, lines 14-20, “ if a period of inactivity is detected in the selected display in decision block 340, in decision block 350, it can be determined if the period of inactivity in the selected display has exceeded a threshold value. .... a power savings mode can be directed for the selected display by putting the display to sleep in block 370.”)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Hill-Jowett to enter a power saving mode related to a period of inactivity.  Furthermore, being able to enter a power saving mode based on a period of inactivity improves on Hill-Jowett by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption.
Regarding claim 3, Hill-Jowett does not teach but Deakin teaches wherein said state is changed to a standby mode after a delay period once said first inactivity value has been exceeded. (Fig. 3, col. 4, lines 14-20, “ if a period of inactivity is detected in the selected display in decision block 340, in decision block 350, it can be determined if 
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Hill-Jowett to enter a power saving mode related to a period of inactivity.  Furthermore, being able to enter a power saving mode based on a period of inactivity improves on Hill-Jowett by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption.
Regarding claim 9, Hill-Jowett does not teach but Deakin teaches wherein said first value is determined by using a counter and said counter is reset every time an activity is detected for each device. (Fig. 3)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Hill-Jowett to enter a power saving mode related to a period of inactivity.  Furthermore, being able to enter a power saving mode based on a period of inactivity improves on Hill-Jowett by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption.
storing a plurality of events” where the activity profile is the plurality of stored events (i.e. an activity queue))	  
Regarding claim 11, Hill-Jowett teaches wherein said activity profiles are stored and at least periodically update any new activity. ([0046], “It should be appreciated that the event register 40 need not only store a register of individual particular events. … the event register can register the fact that the television apparatus is set to record automatically programmes of one or more particular types. In either case, if the controller 50 determines that such details are stored in the event register 40” where record automatically programmes of a particular type is interpreted as updating the activity profile with a new activity)
Regarding claim 12, Hill-Jowett teaches further determining user preferences according to each activity profile for each device. ([0046], “It should be appreciated that the event register 40 need not only store a register of individual particular events. It may also store, as events, an indication that a user wishes to record a series of related television programmes such that the event register 40 acquires details of those related programmes as and when the details become available.”)
As to claims 2 and 15, Hill-Jowett and Deakin teach these claims according to the reasoning provided in claim 1.
As to claim 16, Hill-Jowett and Deakin teach these claims according to the reasoning provided in claim 3.

As to claim 19, Hill-Jowett and Deakin teach this claim according to the reasoning provided in claim 10.

Claims 4-8, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill-Jowett and Deakin as applied to claim 3 above, and further in view of Eguchi.
Regarding claim 4, Hill-Jowett and Deakin teaches further comprising detecting via said processor any user activity associated with any of said plurality of audio visual devices. (col. 2, lines 27-29, “The method includes monitoring activity in connection with a plurality of displays coupled to a single computer.”)
Hill-Jowett and Deakin do not teach but Eguchi teaches wherein a plurality of audio visual devices are connected via said HDMI to said processor, (Fig. 4, [0073], “ In this example, the HDMI source device 2 and the bridge device 1 are HDMI-connected and the bridge device 1 is wirelessly connected to a plurality of wireless sink devices.”)
Eguchi is cited to teach a similar concept of audio/visual devices. Hill-Jowett and Deakin does not discuss how the electronic devices are connected to communicate but Eguchi teaches using an HDMI network to connect the devices. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains 
Regarding claim 5, Deakin teaches wherein said processor monitors each of said devices for last user activity in order to determine if any of said devices has exceeded said first value. (Fig. 3, col. 4, lines 14-20, “ if a period of inactivity is detected in the selected display in decision block 340, in decision block 350, it can be determined if the period of inactivity in the selected display has exceeded a threshold value. .... a power savings mode can be directed for the selected display by putting the display to sleep in block 370.” Where the last user activity is when the period of inactivity begins being timed.)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach and Eguchi to enter a power saving mode related to a period of inactivity.  Furthermore, being able to enter a power saving mode based on a period of inactivity improves on Ederbach and Eguchi by being able to reduce power consumption. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption.
Regarding claim 8, Ederbach teaches a plurality of displays devices would cause different activity lengths but does not teach different inactivity/timeout values determined independently but Deakin teaches wherein said first inactivity value is determined independently for each device such said first value is at least different for two devices time-out conditions in applications displayed within the displays”)
Deakin is cited to teach a similar concept of entering power savings modes.  Based on Deakin, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ederbach and Eguchi to have different displays having different periods of inactivity.  Furthermore, being able to have different displays having different periods of inactivity before entering a low power mode improves on Ederbach and Eguchi by being able to reduce power consumption while maintaining user satisfaction. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to reduce power consumption while maintaining user satisfaction.
As to claims 14, 17 and 20, Hill-Jowett, Deakin and Eguchi teach these claims according to the reasoning provided in claim 4.
As to claims 6-7, Ederbach, Eguchi, and Deakin teach these claims according to the reasoning provided in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 9, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187